DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect ONE type of ice (e.g., ice in microparticular form, ice produced by freeze water, ice produced by dry ice (CO2), ice produced by liquid nitrogen, etc.)
Applicant is required to elect ONE type of active pharmaceutical ingredient (e.g., from those recited in the instant claims 4 or 7). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species for each mixture type represent distinct characteristics and/or distinct functions or mechanisms of actions. 
Camilla (CA 795689; cited in 04/04/2022 IDS) discloses a process for producing a homogeneous, extrudable collagen composition comprising mixing frozen, pre-swollen collagen (biopolymer) particles with ice particles until a uniform, free-flowing mixture is obtained, and thawing the frozen particles of said uniform mixture and permitting the ingredients of said mixture to interact such that the pre-swollen collagen particles are permitted to swell further and the swollen collagen particles obtained therefrom are in a form suitable for extrusion into shaped structures (Camilla claim 17). Additives may further be homogeneously incorporated therein (pg.7, ln.25 to pg.8, ln.3).
Camilla does not appear to explicitly disclose the inclusion of at least one active pharmaceutical agent. Jones et al. (Jones) (US 5,980,946; published Nov. 9, 1999) is relied upon for this disclosure. The teachings of Jones are set forth herein below.
Jones discloses proteinaceous compositions comprising collagen and an effective amount of a compatible cytotoxic drug. Such compositions possess enhanced retention of the cytotoxic drug at the site of injection and are optically translucent (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include a cytotoxic drug as an additive into Camilla’s process for producing homogenous collagen compositions in order to obtain the benefit of ultimately providing a composition with the drug homogenously distributed throughout the collagen composition serving as the drug carrier, and to provide enhanced drug retention at the site of injection upon administration of the collagen/cytotoxic drug composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Jones discloses that it is known in the art for collagen to be a drug carrier, and Camilla allows for additives to be further incorporated in their process of producing the collagen composition.
Joint Inventor
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616